Citation Nr: 0711710	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for gunshot wound 
residuals of the left (minor) shoulder, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for low back syndrome, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in September 2002 
and July 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  By the 
September 2002 rating decision, the RO denied the veteran's 
tinea pedis, left shoulder, left ear, and low back claims.  
The subsequent January 2005 rating decision denied the TDIU 
claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected tinea pedis is not 
manifested by ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant symptoms; nor does it cover more than 
40 percent of the entire body or more than 40 percent of 
exposed areas, affected; nor does it require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

3.  The veteran's left shoulder is his minor (non-dominant) 
upper extremity.

4.  The veteran's service-connected residual gunshot wound 
scar of the left (minor) shoulder does not cover an area or 
areas exceeding 12 square inches (77 sq. cm.); nor is there 
limitation of the left shoulder to shoulder to midway between 
the side and/or shoulder level.

5.  The veteran's service-connected gunshot wound residuals 
of the left (minor) shoulder are not manifested by moderate 
muscle impairment/injury.

6.  The veteran has the maximum rating available under VA 
regulations for service-connected hearing loss of one ear.

7.  The veteran's service-connected low back syndrome is not 
manifested by moderate limitation of motion; nor muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position; nor forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; nor is the combined range of motion 
of the thoracolumbar spine less than 120 degrees; nor is 
there muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

8.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected tinea pedis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.20, 4.118, Diagnostic Code 7806 
(2006); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected gunshot wound residuals of the 
left (minor) shoulder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.31, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5201), 
4.73 (Diagnostic Code 5303), 4.118 (Diagnostic Codes 7801 and 
7805) (2006).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left ear hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.383, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 
6100 (2006).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected low back syndrome are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295 (2002).

5.  The criteria for the establishment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in June 2002, 
which was clearly prior to the September 2002 rating 
decision.  He was also sent additional notification by 
letters dated in September 2004, one of which specifically 
addressed his TDIU claim, and was clearly prior to the 
January 2005 rating decision.  

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, an additional letter dated in August 2006 included 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction, he had the 
opportunity to provide evidence and testimony in support of 
his claims at the September 2006 hearing.  Further, he was 
accorded multiple VA medical examinations in January 2005 
regarding this case, although the examiner who evaluated the 
left shoulder and low back noted that the veteran gave 
submaximal effort on the examinations.  Moreover, it is noted 
that he previously failed to report for VA medical 
examinations scheduled for September 2002.  Consequently, the 
Board concludes that the duty to assist has been satisfied to 
the extent permitted by the cooperation of the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's tinea pedis is rated as analogous to eczema 
pursuant to Diagnostic Code 7806.  See 38 C.F.R. § 4.20 (When 
an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.).  
Despite the veteran's assertions at his September 2006 
hearing, he was never been granted service connection for 
separate skin conditions of eczema and tinea pedis of the 
feet.  Similarly, while the record reflects that his low back 
disorder has been evaluated in the past based upon criteria 
for both lumbosacral strain and intervertebral disc syndrome, 
he has not been granted service connection for two separate 
back disabilities.  In fact, such actions would be a 
violation of the prohibition against pyramiding found at 38 
C.F.R. 
§ 4.14.  Moreover, in the absence of medical evidence to the 
contrary, all skin impairment of the feet and impairment of 
the low back are attributed to the service-connected 
disabilities.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  

The Board also notes that the veteran referred to a 
memorandum decision of the Court as supporting his 
contentions.  Presumably, this is in reference to a January 
1996 Court memorandum decision that vacated part of a July 
1994 Board decision regarding increased rating claims for the 
low back, left shoulder, tinea pedis, and TDIU.  However, the 
Court's decision does not state the veteran was entitled to 
two separate ratings for disabilities of the feet, or 
disabilities of the back.  In fact, the Court noted in that 
decision that the veteran's tinea pedis was rated under 
Diagnostic Code 7806 as analogous to eczema.  Moreover, the 
Board subsequently readjudicated these claims in a June 1999 
decision, which the veteran did not appeal to the Court.  

The Board further notes that, as detailed below, the criteria 
for evaluating disabilities of the skin, to include scars, 
and the low back were both revised during the pendency of 
this case.  In a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000.  
Therefore, the Board will evaluate these disabilities under 
both the "old" and "new" criteria to determine if a higher 
rating is warranted.


I.  Tinea Pedis

Legal Criteria.  The regulations for the evaluation of skin 
disabilities were revised, effective on August 30, 2002.  67 
Fed. Reg. 49,590 (July 31, 2002).

Prior to August 30, 2002, a 10 percent rating was warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provides that a 10 percent rating is 
warranted for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.


Analysis.  In the instant case, the Board finds that the 
veteran's tinea pedis does not meet or nearly approximate the 
criteria for a rating in excess of 30 percent under either 
the "old" or "new" version of Diagnostic Code 7806.

With respect to the "old" version of Diagnostic Code 7806, 
the Board notes that the January 2005 VA feet examination 
noted onychomycosis of both feet, as well as tinea pedis 
between the toes on both feet.  There was also evidence of 
scales and dry pustules noted on both feet, as well as dry, 
scaly skin.  Nevertheless, there were no ulcerations or 
cutaneous infections noted on this examination.  There is 
also no evidence of systemic or nervous manifestations, nor 
does the medical evidence reflect that the tinea pedis is 
exceptionally repugnant.  

Regarding the "new" version of Diagnostic Code 7806, a 
thorough review of the competent medical evidence does not 
reflect that the veteran's tinea pedis covers 40 percent of 
the entire body or more than 40 percent of exposed areas, 
affected.  Moreover, the medical evidence does not reflect 
that the condition requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent for his tinea pedis under either the 
"old" or the "new" version of Diagnostic Code 7806.  
Therefore, the preponderance of the evidence is against this 
claim.


II.  Left Shoulder

Legal Criteria.  Under the laws administered by VA, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the veteran's left shoulder is considered the minor 
(non-dominant) upper extremity.

The veteran's service-connected gunshot wound residuals of 
the left (minor) shoulder are evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
based upon a tender scar.  Other potentially applicable 
Diagnostic Codes for evaluating service-connected scars 
include 7800 to 7803, and 7805.  However, the "old" and 
"new" versions of Diagnostic Codes 7802, 7803, and 7804, do 
not provide for a rating in excess of 10 percent.  As such, 
these Codes are clearly not applicable to the veteran's 
current claim for a rating in excess of 10 percent.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  As the veteran's left shoulder 
is clearly not part of his head, face, or neck, this Code is 
not applicable in the instant case.

The "old" version of Diagnostic Code 7801 was for evaluation 
of burn scars, which is not the case with the service-
connected neck scar.  However, the revised version of this 
Code does not specify it is to evaluate burn scars.  As the 
veteran's left shoulder scar is not a burn scar, only the 
revised version of this Code is for consideration in the 
instant case.  

Under the "revised" version Diagnostic Code 7801, scars, 
other than of the head, face or neck, that are deep or that 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted when the area or 
areas exceeds 12 square inches (77 sq. cm.).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.), while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 sq. cm.).

Both the "old" and "new" version of Diagnostic Code 7805 
provides that a scar is to be evaluated based upon limitation 
of motion of the part affected.  Therefore, the Board must 
look to the criteria for evaluating limitation of shoulder 
motion found at 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Limitation of motion of the minor shoulder to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Motion no more than 25 degrees from the side warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's gunshot wound residuals of the left shoulder 
have also been evaluated pursuant to the criteria found at 
Diagnostic Code 5303, which evaluates impairment to muscle 
group III, which includes intrinsic muscles of the shoulder 
girdle: (1) pectoralis major I (clavicular); (2) deltoid.  
The function of this muscle group is elevation and abduction 
of the arm to level of the shoulder; and to act with muscle 
group II in forward and backward swing of the arm.  38 C.F.R. 
§ 4.73

Under Diagnostic Code 5303, a slight muscle injury is 
evaluated as zero percent disabling (noncompensable) for both 
the dominant and non-dominant arm.  For the non-dominant arm, 
a 20 percent rating is assigned for both a moderate and a 
moderately severe muscle injury.  A severe muscle injury of 
the non-dominant arm warrants a 30 percent rating.  38 C.F.R. 
§ 4.73.

Slight disability of muscles is characterized by simple wound 
of muscle without debridement or infection.  Slight 
disability of muscle is reflected by history and complaint 
such as service department records of a superficial wound 
with brief treatment and return to duty.  Healing of slight 
muscle injuries is followed by good functional results.  
Slight disability of muscles includes none of the cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. 4.56 (c).  Objective findings characteristic of slight 
muscle disability include minimal scarring, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function, and no metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. 
§ 4.56 (c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings characteristic of 
moderate muscle disability include small or linear entrance 
and (if present) exit scars, indicating a short track of the 
missile through muscle tissue.  For moderate muscle injury, 
there should be some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
gunshot wound residuals of the left shoulder.

Initially, the Board notes that a June 1989 VA examiner 
stated that the veteran's left shoulder scar measured 3-1/2 
inches long by 1/2 inch wide.  Thereafter, an October 1998 VA 
examiner noted an 11-cm anterior shoulder scar on the left 
side.  None of the subsequent medical records indicate that 
the scar is larger than these measurements, to include the 
January 2005 VA examination of the left shoulder.  As such, 
the service-connected left shoulder scar does not cover an 
area or areas exceeding 12 square inches (77 sq. cm.).  
Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent based upon Diagnostic Code 7801.

With respect to Diagnostic Codes 5201-7805, the Board notes 
that a January 2005 VA medical examination of the left 
shoulder noted that the veteran appeared to get protective 
with range of motion testing, and then alternatively gave 
submaximal effort to the strength testing.  His active range 
of motion was zero to 60 degrees forward flexion, as well as 
abduction, with normal being zero to 180 degrees; external 
rotation was zero to 70 degrees, with normal being zero to 
90; and internal rotation was zero to 70 degrees, with normal 
being zero to 90.  Passively, he only allowed 10 more degrees 
in each plane after testing.  Nevertheless, the examiner 
noted that the veteran's neurovascular status appeared to be 
completely intact, and that he would expect the veteran to 
have range of motion zero to 170 degrees in forward flexion 
and abduction, and full zero to 90 degrees external-internal 
rotation.  After repetitive exercise he would show minimal to 
moderate increased fatigability, decreased strength and 
incoordination, and might lose 5 degrees in each plane.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not reflect the veteran's service-
connected gunshot wound residuals of the left shoulder have 
resulted in limitation of the left shoulder to shoulder to 
midway between the side and/or shoulder level.  Therefore, he 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under Diagnostic Code 5201.

Turning to the criteria for evaluating muscle impairment, the 
Board notes that the veteran's service medical records 
reflect that he sustained a gunshot wound to the left 
shoulder in February 1969, and that he underwent surgery for 
removal of the bullet.  Thus, there is in-service treatment 
for the wound.  However, the record indicates he was only 
hospitalized for a total of 9 days.  Moreover, at the time of 
admission he was found to have good pulse with no 
neurological deficit distal to the gunshot wound, minimal 
limitation of motion of the shoulder because of pain, and 
sensory examination was within normal limits.  There was no 
evidence of edema or congestion in the venous system of the 
left arm.  X-rays of the left shoulder showed the bullet to 
be outside the thoracic cavity, approximately 1 cm 
superficial to the coracoid process in the left shoulder.  
Further, it was noted that 4 hours post-injury the wound was 
not infected.  The bullet was ultimately found to be in the 
deltoid muscle and was easily removed.  Post-operatively, it 
was noted that he had done well, that his IV penicillin was 
discontinued after 3 days, and that his wound was healing 
satisfactorily.  Subsequent service medical records reflect, 
in pertinent part, that the veteran continued to play 
basketball.  The record also reflects that his left shoulder 
was found to be asymptomatic on a March 1971 VA medical 
examination.

In view of the foregoing, the Board finds that the veteran's 
service medical records reflect that the gunshot wound to the 
left shoulder was a superficial wound with brief treatment 
and return to duty, followed by good functional results.  As 
stated above, there was no evidence of infection 48 hours 
after the injury  Therefore, the history of the veteran's in-
service gunshot wound appears to be consistent with that of a 
slight muscle injury, and not a moderate or moderately severe 
injury.

The Board further notes that a January 2005 VA examination of 
the left shoulder revealed a well-healed cicatrix on the 
anterior aspect of the left shoulder.  However, the examiner 
did not see an exit wound, and there was only minimal 
scarring underneath the cicatrix.  Thus, the objective 
medical evidence reflects no more than minimal scarring of 
the left shoulder due to the gunshot wound residual.  

The Board also notes that there was no atrophy noted of the 
musculature around the cicatrix.  Further, there was firing 
of all shoulder musculature with testing, and after coaxing 
the veteran had 5/5 strength testing for resisted abduction, 
internal-external rotations, as well as elbow flexion-
extension.  Moreover, as stated above, the examiner noted 
that the veteran's neurovascular status appeared to be 
completely intact and that he would expect the veteran to 
have range of motion zero to 170 degrees in forward flexion 
and abduction, and full zero to 90 degrees external-internal 
rotation.  After repetitive exercise he would show minimal to 
moderate increased fatigability, decreased strength and 
incoordination, and might lose 5 degrees in each plane.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not contain evidence of fascial defect, 
atrophy, or impaired tonus.  The Board also reiterates that 
the bullet was removed from the veteran's left shoulder in 
February 1969.  Further, there is no medical evidence which 
otherwise indicates retained metallic fragments in muscle 
tissue.  For example, there was no indication of such on X-
rays of the left shoulder in June 1989 and October 1998.  
Therefore, the current objective findings are consistent with 
that of a slight muscle injury of the left shoulder, and not 
that of a moderate or moderately severe injury.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5303.  The Board 
notes that in making this determination, it took into 
consideration the veteran's complaints of pain, as well as 
the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, as detailed above, the January 2005 VA examiner 
stated that he would expect the veteran to have full range of 
motion, and that after repetitive exercise he would show 
minimal to moderate increased fatigability, decreased 
strength and incoordination, and might lose 5 degrees in each 
plane.  As such, the medical evidence does not reflect that 
there would be additional impairment due to the veteran's 
complaints of pain that would warrant a rating in excess of 
the 10 percent evaluation currently in effect.


III.  Left Ear Hearing Loss

Legal Criteria.  Evaluations of unilateral defective hearing 
range from noncompensable to 100 percent based on the organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
defective hearing, the provisions of 38 C.F.R. § 4.85 
establish eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  38 C.F.R. § 
4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
for his left ear hearing loss.

As already noted, a 10 percent evaluation is the maximum 
evaluation assignable when a veteran is only service-
connected for hearing loss of one ear.  38 C.F.R. 
§§ 3.383, 4.85(f), (h); see also Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Moreover, even if the veteran were service connected 
for bilateral hearing loss, he would still not be entitled to 
a rating in excess of 10 percent.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

Here, the January 2005 VA audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
       
20
20
35
35
28
LEFT
105+
105+
105+
105+
105+

Speech recognition was 96 percent for the right ear, while 
the left ear could not be evaluated due to the degree of 
hearing loss.  These results correspond to Level I hearing 
for the right ear, and Level XI hearing for the left ear, 
under Table VI.  In turn, these results correspond to a 10 
percent rating under Table VII.  As such, there is no legal 
basis to assign a rating in excess of 10 percent for the 
service-connected hearing loss.


IV.  Low Back

Legal Criteria.  The criteria for evaluating disabilities of 
the back were substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
criteria for evaluating spine disorders.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003).  These revisions consist of 
a new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a 
(2002).

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
low back syndrome under either the "old" or the "new" 
criteria for evaluating disabilities of the spine.

The January 2005 VA spine examination found the veteran to be 
well-nourished, well-developed, and in no acute distress.  
Range of motion testing showed flexion from zero to 70 
degrees, with zero to 90 degrees being normal; extension from 
zero to 20 degrees, with zero to 30 degrees being normal; and 
side bending rotation from zero to 25 degrees with zero to 30 
degrees being normal.  Moreover, the examiner specifically 
stated that the veteran's range of motion was near full even 
though he appeared to give submaximal effort on his exam.  
The examiner further stated that after repetitive motion and 
repetitive activity, he would not anticipate a decrease in 
the range of motion, and that the veteran had minimally 
increased fatigability, incoordination, and decreased 
strength secondary to this.

In view of the objective medical findings, the Board finds 
that, even when taking into account his complaints of pain, 
the veteran's service-connected low back syndrome has not 
resulted in moderate limitation of motion, nor forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; nor the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees.  As such, he is not entitled to a rating in excess 
of 10 percent based upon limitation of motion under either 
former Diagnostic Code 5292 or the General Rating Formula for 
Diseases and Injuries of the Spine.  Moreover, the 
aforementioned range of motion findings reflect that the 
veteran does not have fixation of the spine in a neutral 
position, nor has he been diagnosed with ankylosis.  Thus, he 
is not entitled to an increased rating on that basis.

The January 2005 VA examination of the spine also revealed 
the skin to be intact, and no gross deformity was noted.  
Although there was some mild tenderness and mild tightness in 
the parspinous muscles, there was no evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In fact, records dated in March 2004 
noted that X-rays revealed normal lumbosacral spine, while 
the January 2005 VA examiner found that X-rays revealed no 
acute or chronic changes in the lumbar spine.  Therefore, the 
medical evidence does not reflect that the veteran meets or 
nearly approximates the criteria for a rating in excess of 10 
percent under either former Diagnostic Code 5295, or the 
other criteria contemplated by the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has already acknowledged that former Diagnostic 
Code 5293 has been considered in the past when evaluating the 
veteran's service-connected low back syndrome.  Moreover, 
treatment records dated in July 1974 include a diagnosis of 
lumbar disc disease.  However, there do not appear to be any 
objective findings of degenerative disc disease on X-ray 
studies of the lumbosacral spine conducted in March 1971, 
April 1976, December 1985, June 1989, July 1992, April 1997, 
October 1998, and the aforementioned March 2004 and January 
2005 studies.  Moreover, a July 1992 VA spine examiner 
specifically stated that there was no evidence of disc 
disease, while a subsequent October 1998 VA spine examiner 
stated that the veteran had, at best, lumbosacral strain.  
Similarly, the impression of the January 2005 VA spine 
examiner was lumbar strain.

In view of the foregoing, it does not appear from the medical 
evidence that the veteran has intervertebral disc syndrome of 
the lumbosacral spine.  Thus, his service-connected 
disability clearly does not warrant evaluation on that basis.  
Even if it did, a thorough review of the medical evidence 
does not reflect that his low back impairment is of such 
severity as to constitute moderate impairment of 
intervertebral disc syndrome with recurring attacks.  
Moreover, the record does not reflect he has experienced 
incapacitating episodes requiring bedrest prescribed by a 
physician and treatment by a physician having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  Consequently, he does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under either the former Diagnostic Code 5293, or the current 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected low back 
disorder.


V.  TDIU

Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a TDIU.

The Board notes, as already indicated by this decision, that 
the veteran is service-connected for tinea pedis, evaluated 
as 30 percent disabling; gunshot wound residuals of the left 
shoulder, evaluated as 20 percent disabling; left ear hearing 
loss, evaluated as 10 percent disabling; and low back 
syndrome, evaluated as 10 percent disabling.  He has no other 
service-connected disability(ies).  As such, his overall 
combined disability rating is 50 percent.  See 38 C.F.R. 
§ 4.25.  Therefore, he is not entitled to a TDIU on a 
schedular basis.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOGCPREC 
6-96.

The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  For example, the January 2005 VA 
feet examiner opined, in part, that the veteran's current 
foot problems alone did not make him unemployable.  The 
January 2005 VA audiological examiner did note that the 
veteran's hearing problems could impact certain employment 
environments, but did not state that the disability precluded 
all substantially gainful employment.  In addition, for the 
reasons stated above, the Board, in essence, determined that 
the left shoulder resulted in, at most, moderate muscle 
impairment and the low back resulted in, at most, painful 
motion and/or slight limitation of motion.  Taken together, 
this does not reflect that the service-connected disabilities 
are of such severity as to result in total unemployability.

The Board further finds that there is no competent medical 
evidence of record which reflects that the veteran is unable 
to obtain and/or maintain substantially gainful employment 
due solely to his service-connected disabilities.  Moreover, 
the record reflects that he experiences significant 
impairment due to nonservice-connected disabilities, 
including bilateral knee arthritis; hepatitis C; diabetes 
mellitus; glaucoma; peripheral artery disease; hypertension; 
and history of strokes.  Further, records from the Social 
Security Administration (SSA), including a March 1990 
disability determination sheet, reflect he was found to be 
entitled to SSA disability benefits due to a primary 
diagnosis of an affective disorder, with secondary diagnoses 
of personality disorder and low back pain syndrome.  Although 
the veteran is service connected for a low back disorder, the 
SSA records reflect that the basis for its finding was 
primarily the impairment caused by an acquired psychiatric 
disorder.  The veteran is not service connected for any 
psychiatric disorder.

The Board notes that the veteran contended in a May 2006 VA 
Form 9 that the prior Court memorandum decision stated that 
his receipt of SSA disability benefits automatically entitled 
him to VA TDIU benefits.  However, no such statement is 
contained in the January 1996 Court decision.  Rather, the 
Court stated that the Board's July 1994 decision on that 
issue had to be vacated because it was inextricably 
intertwined with the increased rating claims that were being 
vacated and remanded to the Board.  Further, such a statement 
is not in accord with the law.  Although the Board is 
required to consider evidence from SSA, as it must from all 
sources, it is not bound by the decisions of the SSA.  This 
is particularly true in circumstances such as the instant 
case where the SSA's decision was predicated, in large part, 
on the impairment caused by nonservice-connected 
disabilities.  As already stated, nonservice-connected 
disabilities are not for consideration in determining 
entitlement to a TDIU.  Van Hoose, supra.

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities alone; and the 
record reflects he experiences significant impairment due to 
his nonservice-connected disabilities.  Although the Board 
does not dispute he experiences impairment due to his 
service-connected disabilities, this appears to be adequately 
reflected by the current combined schedular rating of 50 
percent.  Id.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against his claim of 
entitlement to a TDIU.


VI.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in reaching these decisions 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, these claims must be denied.


ORDER

Entitlement to an increased rating for tinea pedis, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for gunshot wound 
residuals of the left (minor) shoulder, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for low back syndrome, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


